Title: From George Washington to Colonel Timothy Bedel, 25 November 1778
From: Washington, George
To: Bedel, Timothy


  
    Sir
    Head Quarters Fredericksbg [N.Y.] 25 Novr 1778
  
I have recd yours of the 5th inst. by Capt. Bailey to whom I paid the money due to himself and his two Officers for the time they were detained in Canada.
Colo. Wheelock is gone to Congress to represent the State of your Regiment and to endeavour to get it put upon some proper establishment. If that should be done there will be no further difficulties in procuring pay and Cloathing with regularity.
As an expedition into Canada is a thing of much uncertainty, at least as to time, I would not have you engage any of the Indians at present. I am &c.
